 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                      No. 2:17-cr-00076-TLN
12                      Plaintiff,
13           v.                                      ORDER
14    DONALD THREATT,
15                      Defendant.
16

17          This matter is before the Court on Defendant Donald Threatt’s (“Defendant”) Motion for

18   Compassionate Release pursuant to 18 U.S.C. § 3582(C)(1)(A). (ECF No. 62.) The Government

19   filed an opposition. (ECF No. 66.) Defendant filed a reply. (ECF No. 68.) For the reasons set

20   forth below, the Court DENIES Defendant’s motion.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                     1
 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          On August 23, 2018, Defendant pleaded guilty to attempted online enticement of a minor

 3   in violation of 18 U.S.C. § 2422(b). (ECF No. 39.) On February 7, 2019, the Court sentenced

 4   Defendant to a 212-month term of imprisonment to be followed by a 120-month term of

 5   supervised release. (ECF No. 55.) Defendant is currently housed at Sheridan FCI. He has served

 6   approximately 49 months of his 212-month sentence, and his projected release date with

 7   application of good conduct time is May 31, 2032. On May 21, 2021, Defendant filed the instant

 8   motion for compassionate release based on his vulnerability to COVID-19. (ECF No. 62.)

 9          II.     ANALYSIS

10          Generally, a court “may not modify a term of imprisonment once it has been imposed.”

11   18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824–25 (2010). The

12   compassionate release provision of 18 U.S.C. § 3582(c)(1)(A) sets forth a rare exception to the

13   general rule. However, relief under 18 U.S.C. § 3582(c)(1)(A) is only available

14                  upon motion of the defendant after the defendant has fully exhausted
                    all administrative rights to appeal a failure of the Bureau of Prisons
15                  [“BOP”] to bring a motion on the defendant’s behalf or the lapse of
                    30 days from the receipt of such a request by the warden of the
16                  defendant’s facility, whichever is earlier.
17   18 U.S.C. § 3582(c)(1)(A).

18          In the instant case, it is undisputed that Defendant has met the threshold exhaustion

19   requirement. Defendant made a request to the warden on April 28, 2020. (ECF No. 62-1 at 1–3.)

20   Because more than 30 days have elapsed since Defendant’s request, Defendant has met the
21   exhaustion requirement. See 18 U.S.C. § 3582(c)(1)(A).

22          Despite having met the exhaustion requirement, Defendant is eligible for compassionate

23   release only if he can demonstrate there are “extraordinary and compelling reasons” for a

24   sentence reduction and such a reduction is “consistent with applicable policy statements issued by

25   the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The Ninth Circuit recently held that

26   “the current version of U.S.S.G. § 1B1.13 is not an ‘applicable policy statement[ ]’ for 18 U.S.C.
27   § 3582(c)(1)(A) motions filed by a defendant.” United States v. Aruda, No. 20-10245, 2021 WL

28   1307884, at *4 (9th Cir. Apr. 8, 2021). The Ninth Circuit explained “[t]he Sentencing

                                                       2
 1   Commission’s statements in U.S.S.G. § 1B1.13 may inform a district court’s discretion for §

 2   3582(c)(1)(A) motions filed by a defendant, but they are not binding.” Id. Accordingly, the

 3   Court relies on § 1B1.13 herein as persuasive authority.

 4          The Sentencing Commission’s relevant policy statement on compassionate release

 5   identifies medical conditions that satisfy the “extraordinary and compelling” requirement.

 6   U.S.S.G. § 1B1.13, cmt. n. 1(A). More specifically, the “extraordinary and compelling”

 7   requirement is met where a defendant is: (i) suffering from a terminal illness; or (ii) suffering

 8   from a serious physical or medical condition, serious functional or cognitive impairment, or

 9   deteriorating physical or mental health because of the aging process, “that substantially

10   diminishes the ability of the defendant to provide self-care within the environment of a

11   correctional facility and from which he or she is not expected to recover.” Id.

12          Defendant argues he is particularly vulnerable to COVID-19 because he is 70 years old

13   and suffers from hypertension and type 2 diabetes. (ECF No. 62 at 1–2.) BOP medical records

14   — filed under seal — confirm Defendant suffers from these medical conditions. For its part, the

15   Government agrees that Defendant’s age and medical conditions have been identified by the

16   Centers for Disease Control and Prevention (“CDC”) as high-risk factors for COVID-19

17   complications. (ECF No. 66 at 7–8); see generally CDC, Coronavirus Disease 2019 (COVID-

18   19), People at Increased Risk, available at https://www.cdc.gov/coronavirus/2019-ncov/need-

19   extra-precautions/index.html (last visited June 22, 2021). However, the Government emphasizes

20   that Defendant has twice refused the COVID-19 vaccine. (ECF No. 66 at 8.) In reply, Defendant
21   argues his “decision to not take the COVID-19 vaccine, like his decision to not take the influenza

22   vaccine previously, is based on a medical concern related to how the COVID-19 vaccine, or any

23   vaccine for that matter, would impact his chronic medical issues.” (ECF No. 68 at 2.) Yet

24   Defendant does not provide any evidence that the vaccine would adversely affect his health, or

25   that any such risks outweigh the benefits of the vaccine. The Court therefore agrees with the

26   Government that Defendant’s refusal of a vaccine undermines his argument that he does not have
27   access to adequate medical care.

28   ///

                                                        3
 1          Even assuming the Court found extraordinary and compelling reasons for Defendant’s

 2   release, the Court would nonetheless deny Defendant’s motion based on the 18 U.S.C. § 3553(a)

 3   (“§ 3553(a)”) factors. See 18 U.S.C. § 3582(c)(1)(A) (requiring consideration of the § 3553(a)

 4   factors before granting compassionate release).

 5          In his motion, Defendant cites various assertions from the presentence report that this

 6   Court already considered prior to sentencing. (ECF No. 62 at 9–10.) Defendant also argues,

 7   among other things, that his age and physical conditions mitigate any risk to the community, he

 8   has support from his family, and he is willing to submit to necessary conditions of release. (Id. at

 9   10; see also ECF No. 68 at 3–5.) Defendant seeks to reduce his sentence to time served despite

10   having served only approximately 49 months of his sentence. In other words, Defendant is

11   seeking a reduction from a well-supported, 212-month sentence to a considerably lower 49-month

12   sentence. Based on the record before the Court, the § 3553(a) factors do not support such a

13   drastic reduction.

14          The applicable guideline range at sentencing was 188 to 235 months in prison. After

15   considering many of the same arguments Defendant repeats now, the Court sentenced Defendant

16   to 212 months in prison. Defendant’s mid-range, 212-month sentence is well-supported,

17   especially considering the nature and circumstances of the offense and Defendant’s history and

18   characteristics. Defendant committed the instant offense at age 67 while on state probation for

19   similar convictions, which involved travelling to meet an underage minor female to engage in

20   sex. Moreover, Defendant was found twice in possession of sexually explicit materials while on
21   probation. Forensic examination of his computers revealed that he has been engaging in this type

22   of behavior since 2008 and had hands-on contact with a minor on at least one occasion.

23          Defendant’s dangerous pattern of behavior suggests he is still a danger to the community

24   despite his age and physical conditions. Although the § 3553(a) factors specifically include the

25   need to provide Defendant with medical care in the most effective manner, it appears the BOP has

26   thus far been capable of adequately addressing Defendant’s medical needs. Therefore,
27   Defendant’s medical needs do not outweigh the other § 3553(a) factors that support a 212-month

28   sentence.

                                                       4
 1         III.   CONCLUSION

 2         For the foregoing reasons, the Court hereby DENIES Defendant’s Motion for

 3   Compassionate Release. (ECF No. 62.)

 4         IT IS SO ORDERED.

 5   DATED: June 23, 2021

 6

 7
                                                      Troy L. Nunley
 8
                                                      United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                  5
